DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are currently pending in U.S. Patent Application No. 17/201,259 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 3, 8-9 and 13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites multiple instances of the language, “of the images of the biological tissue”.  It is unclear which images are being referenced specifically, as basis is established for a single monochromatic image, in addition to the texture image itself, and said texture image appears to be distinct from ‘the images’ in view of e.g. claim 3 lines 6-8 ‘using information’ step/limitation.  Whether or not more than one image is evaluated/considered in the generation of the texture image may be significant in distinguishing e.g. a 3D/volumetric GLCM from a standard/2D GLCM model/algorithm.  Additionally, line 10 (also lines 16-17) recites the language ‘predetermined number of pixels in the first dimension of the biological tissue’, which may be missing language such that ‘the first dimension’ being referenced is clearly that same ‘a first dimension of the images’.  In other words, said first dimension (and second dimension) is/are understood to exist in an image (see claim 3 lines 1-5), as distinguished from the biological tissue itself.
Claims 8 and 9 recite the limitation in part, “the anomaly”.  There is insufficient antecedent basis for this limitation in the claims.  Claim 6 does not establish any basis for a specifically referenceable anomaly per se, nor does that final classification step/limitation inherently establish required basis for such an anomaly.  For the purposes of compact prosecution the language ‘the’ is read ‘a’ establishing required basis therein.
Claim 13, line 2, recites the limitation in part, “the network interface”.  There is insufficient antecedent basis for this limitation in the claim(s).  Independent claim 6 fails to establish basis for said network interface, and basis for the limitation in question may be established in non-intervening claim 12, however claim 13 depends directly on claim 6.  For the purposes of compact prosecution claim 13 is being treated as depending on claim 12 as opposed to claim 6.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-2, 6-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zee et al. (US 8,787,638), cited by Applicant.

As to claim 1, Zee discloses a method for imaging a biological tissue (Figures 1, 3 and 4, col 3 lines 15-65), comprising:
obtaining a monochromatic image of the biological tissue (col 3 lines 20-25 “(a) obtaining a retinal fundus image from the subject; (b) converting the image to a gray level image and/or extracting vessels from the image to obtain the gray level image and/or the vessel image;”, (a)-(b) col 3 lines 40-45);
performing a texture analysis of the biological tissue using spatial information of the monochromatic image of the biological tissue to identity features of the biological tissue (col 3 lines 25-30 “(c) performing one or at least two or more analyses on the gray level image and/or the vessel image, and generating one or more factors”, (c) col 3 lines 45-50, col 5 lines 10-15 statistical texture analysis submodule in particular serving as one of a combination of analysis submodules (see col 6 lines 20-25));
generating a texture image based on the features of the biological tissue (col 5 line 35, col 15 lines 35-40 “the system or method further comprises a module or a step of analyzing the texture in the retina image in order to detect the abnormal patterns including HE and exudates accurately. Texture can be described as an attribute representing the spatial arrangement of the gray levels of the pixels in a region of a digital image”, col 15 lines 55-65); and
classifying the biological tissue of the subject as normal or abnormal (col 2 line 60 – col 3 line 15 “This includes some characteristics from the aspect of intensity changes, such as high order spectra, entropy and etc., and also from Gray Level Co-occurrence Matrix (or Haralick) and run-length matrix Texture Features. For instance, our previous study for retinal vessel patterns with neovascularisation detection has shown that there are number of significant of interactions among some high order spectra features and features related to the shape of vessels. Secondly, we stored all generated factors and applied penalized supervised logistic regression to reduce the dimension (or use random forest approach to extract important features). This procedure is used to generate potentially significant features associated with stroke and other diseases. Next we applied multi-model inference with Generalized Linear Models (MIGLM) to select the best model that generated all possible factors with their pairwise interactions. Finally we applied the Random Forest to assess its stroke classification performance”, col 4 lines 50-60 “step (c) includes performing at least two of the four analyses on the gray level image and/or the vessel image, and generating one or more factors. In one embodiment, the disease is diabetes, and step (c) includes performing at least two of the four analyses on the gray level image and/or the vessel image, and generating one or more factors. In another embodiment, the disease is diabetes, and step (c) includes performing statistical texture analysis and abnormal pattern analysis on the gray level image and/or the vessel image, and generating one or more factors”, col 15 lines 10-15 “the detection of abnormal patterns so as to facilitate the accuracy of abnormal pattern lesions detection”) at least in part based on a comparison between first order statistics (col 16 lines 20-30 “In a preferable embodiment, the texture in the retina image is analyzed by statistical texture analysis techniques such as GLCM and RLM, and higher order spectral (HOS) features from digital fundas image, for example, the 3rd moment of threshold feature's intensity. It will be understood by the skilled person in the art that the expected area of threshold intensity value for extracted features over whole image area (i.e., mean or probability of intensity) can be considered as the 1st order statistic”) of the texture image and predetermined values (col 4 lines 20-25, col 5 lines 15-20 “comparison module for comparing the factors obtained from the analysis module with those of a control” (particularly those factors obtained via that ‘statistical texture analysis submodule’) wherein those ‘predetermined values’ correspond to ‘control factors’ of Zee, col 6 lines 10-25).

As to claim 2, Zee discloses the method of claim 1.
Zee discloses the method further comprising performing a dimensional reduction of the first order statistics in view of classifying the biological tissue of the subject as normal or abnormal (col 2 line 65 – col 3 line 10 “we stored all generated factors and applied penalized supervised logistic regression to reduce the dimension (or use random forest approach to extract important features). This procedure is used to generate potentially significant features associated with stroke and other diseases. Next we applied multi-model inference with Generalized Linear Models (MIGLM) to select the best model that generated all possible factors with their pairwise interactions. Finally we applied the Random Forest to assess its stroke classification performance”).

As to claim 6, this claim is the system claim corresponding to the method of claim 1 and is rejected accordingly.  See corresponding structure in Zee (Figure 1, ‘system’ of e.g. col 13 lines 1-25, line 45, col 15 line 10, ‘automatic computer system’).

As to claim 7, this claim is the system claim corresponding to the method of claim 2 and is rejected accordingly.  

As to claim 8, Zee discloses the system of claim 6.
Zee further discloses the system wherein the processor is further configured to localise an anomaly within the biological tissue (col 16 line 50 “In a preferred embodiment, detection of abnormal patterns also comprises quantitatively counting the number, area and location of the abnormal patterns”).  Zee additionally teaches/suggests localization of normal/expected anatomic structure(s) (optic disc and macula) more broadly e.g. optic disc localization as per e.g. col 14 lines 50-66.

As to claim 9, Zee discloses the system of claim 6.
Zee further discloses the system wherein the processor is further configured to quantify an anomaly (col 16 line 50 “In a preferred embodiment, detection of abnormal patterns also comprises quantitatively counting the number, area and location of the abnormal patterns”).  

As to claim 11, Zee discloses the system of claim 6.
Zee discloses the system further comprising a memory operatively connected to the processor, the memory storing information elements selected from statistical information related to anomalies found in the biological tissue (memory storage/retrieval in the performance of (c) and Fig. 3 statistical test prior to final classification, col 4 lines 45-65, col 5 lines 30-55, col 9 lines 1-5), a reference texture image of the biological tissue (col 16 lines 10-20), a previous texture image obtained from the biological tissue and a combination thereof (col 41 lines 55-65).  


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 3, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zee et al. (US 8,787,638) in view of Jahanbin et al. (US 2011/0026804).

As to claim 3, Zee discloses the method of claim 1.
Zee fails to explicitly disclose the method further comprising the limitations of claim 3 in their entirety.  Zee does however disclose statistical texture analysis/image generation including the use of gray level co-occurrence matrix (GLCM) more generally, and GLCM use is understood to generally involve a successively displaced sliding/moving 2D (or 3D in the instance of VGLCM) window.
Jahanbin evidences the obvious nature of defining a moving window having a k · l size, wherein k is a number of pixels of the moving window defined in a first dimension of an image and wherein l is a number of pixels of the moving window defined in a second dimension the image (Fig. 5 506, Abs “The image may be portioned into a plurality of partitions. A plurality of grey-level co-occurrence matrices (GLCMs) may be determined for each partition”, [0051] “In one embodiment, the image (e.g., a 640x480 pixel image, or any sized image) may be partitioned into a plurality of non-overlapping 15x15 pixel square windows (partitions) ... other partition sizes are also possible”, [0067-0069] “In the case of defect detection, it may be desirable to determine GLCMs for local parts of an image, which may locate any detected defects more precisely than simply using GLCMs for an entire image. There are multiple ways to extract localized GLCMs from an image... One way to produce localized GLCMs involves sliding a "window" of a certain size (e.g., a size smaller than the entire image) over the image, calculating a GLCM for that window”, [0070] “In both methods, the size of the window may be modified as desired in order to achieve the desired level of localization”);
using information from the image contained in the moving window to calculate a value of a pixel of a texture image (Fig. 5  508-512, [0052], [0055], [0067-0069]);
successively displacing the moving window by a first predetermined number of pixels in the first dimension (Fig. 8, [0069] “The window may then be slid to another portion of the image, another GLCM may be calculated, and the new GLCM may be associated with the new center pixel of the new image portion”, [0067-0069]);
repeating the calculation of pixel values of the texture image following each displacement of the moving window in the first dimension (Fig. 5  508-512, [0067-0069]);
successively displacing the moving window by a second predetermined number of pixels in the second dimension (Figures 8-9, [0067-0069], [0053] “It may be important that the GLCM for each partition/subband combination be directionally independent. For this reason, each GLCM may be an averaged GLCM, where the average is over a plurality (e.g., 4, or 8) directional displacement vectors. A further discussion of GLCM calculation, including additional technical details, is provided with respect to FIGS. 8 and 9”); and
repeating the calculations of pixel values of the texture image and the displacements of the moving window over the first dimension of the images of the biological tissue following each displacement of the moving window over the second dimension of the images of the biological tissue (Figures 8-9, [0053], [0067-0069] “In the case of defect detection, it may be desirable to determine GLCMs for local parts of an image, which may locate any detected defects more precisely than simply using GLCMs for an entire image... This may be continued any number of times to produce a desired number of GLCMs. It will be noted that in this case, the windows may be overlapping”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Zee to further comprise the limitations of claim 3 detailing the generation of a plurality of GLCM in the generation of a texture image/features as taught/suggested by Jahanbin, the motivation as similarly taught/suggested therein that such a sliding window approach may serve to more precisely localize texture defects/abnormalities (see Jahanbin [0068], [0070]).

As to claim 10, Zee discloses the system of claim 6.
Zee fails to explicitly disclose the system further comprising a display driver, wherein the processor is further configured to cause a display connected to the display driver to display the texture image.  Zee does however suggest a display driver more generally capable of displaying one or more images for human/visual assessment (see col 21 lines 5-20).
Jahanbin teaches/suggests a system comprising a display driver, wherein the processor is further configured to cause a display connected to the display driver to display a texture image (Figures 7 and 10, [0041] computer 102 comprising video display subsystem 180).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Zee to further comprise a display driver so configured to cause a display connected to the display driver to display a texture image, as taught/suggested by Jahanbin, the motivation as similarly taught/suggested therein that such a texture image display may allow a human operator/technician/doctor to glean additional information with regard to not only the presence/absence of a defect/abnormality in the context of a finally provided classification, but also insight regarding intermediate determinations contributing to said final classification and method/system effectiveness as a whole.

As to claim 12, Zee discloses the system of claim 6.
Zee fails to explicitly disclose the system wherein the receiver is part of a network interface adapted to receive the monochromatic image of the biological tissue from a client terminal and to transmit, to the client terminal, an element selected from the texture image, a classification of the biological tissue, a quantification of a variation between the texture image and a reference texture image, and a combination thereof.  Zee does however teach/suggest said elements resultant from client side processing provided to a user/operator/client more generally.
Jahanbin teaches/suggests a system wherein the receiver is part of a network interface adapted to receive a test/query image from a client terminal (Fig. 2 server computer system 86 receiving image from client computer 102/acquisition 132/134) and to transmit, to the client terminal ([0036]), an element selected from the texture image (Figures 7 and 10), a classification result (Fig. 5 514 defect classification), a quantification of a variation between the texture image and a reference texture image, and a combination thereof.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Zee such that the receiver is part of a network interface adapted to receive an initial image from a client terminal for server side processing and to transmit, to the client terminal, one or more elements resultant therefrom, as taught/suggested by Jahanbin, the motivation as similarly taught/suggested therein and known to a person of ordinary skill in the art, that such a remote/server side processing may capitalize on increased computational power/capacity server-side while minimizing computational costs associated with more limited/mobile client side hardware/device implementations, while generally increasing marketability for such a remotely provided classification/analysis as a service.

As to claim 13, Zee in view of Jahanbin teaches/suggests the system of claim 12.
Zee in view of Jahanbin teaches/suggests the system further comprising an image acquisition device operatively connected to the network interface, the image acquisition device being adapted to acquire a plurality of pixel rows and a plurality of pixel columns of the monochromatic image of the biological tissue (Jahanbin Fig. 2, Fig. 5 502 image receipt and 504 wherein a subband image corresponds to that gray level image of Zee, as acquired by acquisition device 132/134 operatively connected via 102 and network 84 to remove/server system 86 – in view of that modification/motivation as presented above for the case of claim 12).


2.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zee et al. (US 8,787,638) in view of XIE et al. “Spectrum and Image Texture Features Analysis for Early Blight Disease Detection on Eggplant Leaves”, (Cited by Applicant NPL citation 7 in 3/15/2021 IDS, hereinafter ‘Xie’).

As to claim 4, Zee discloses the method of claim 1.
Zee fails to explicitly disclose the method further comprising acquiring a hyperspectral image of the biological tissue; and reducing a spectral dimension of the hyperspectral image to provide the monochromatic image of the biological tissue.  Zee at best suggests an initially obtained multi-spectral image (a), col 2 line 58, used in the generation of that gray level image in (b).
Xie evidences the obvious nature of acquiring a hyperspectral image of a biological tissue (page 1, Abstract “Hyperspectral images for healthy and diseased samples were acquired covering the wavelengths from 380 to 1023 nm. Four gray images were identified according to the effective wavelengths (408, 535, 624 and 703 nm)”, page 2 Section 2.3 Hyperspectral Images); and reducing a spectral dimension of the hyperspectral image to provide the monochromatic image of the biological tissue (elimination/removal of wavelength information not concerning any of the four disclosed effective wavelengths for gray image identification, page 1, Abstract “Four gray images were identified according to the effective wavelengths (408, 535, 624 and 703 nm)”, page 1 Section 1 Introduction “The hyperspectral image is also called hyperspectral cube because it consisted of a series of gray images covering the full wavelengths [1]. It can provide not only spectral reflectance information but also image features at the same time [2]. ... Based on one hyperspectral image, those gray images with significant information can be obtained”, Fig. 2 see Gray Images undergoing texture feature extraction based on GLCM from Hyperspectral Images R/C, page 7 Section 3.2 Gray Images, page 8 “In Figure 5, the large absolute values indicated that the wavelengths at these points contain more useful information [29]. Thus, four gray images at these wavelengths were identified. The selected gray images were shown in Figure 6. Compared with 512 gray images for the whole spectral wavelengths, the number of new images only accounted for 0.78%”, see also Fig. 8a texture image from gray images).  Xie further suggests the manner in which isolating one or more gray image from a hyperspectral image enables the consideration of texture features in addition to associated and potentially complementary spectral information/features.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Zee to further comprise acquiring a hyperspectral image of the biological tissue and reducing a spectral dimension of the hyperspectral image to provide the monochromatic image of the biological tissue as taught/suggested by Xie, the motivation as similarly suggested therein that such a gray image generation enables the consideration of associated/complementary spectral information facilitating a more accurate final disease detection/classification.


3.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zee et al. (US 8,787,638) in view of Mahlein et al. “Hyperspectral imaging for small-scale analysis of symptoms caused by different sugar beet diseases”.

As to claim 5, Zee discloses the method of claim 1.
Zee fails to explicitly disclose the method further comprising acquiring a hyperspectral image of the biological tissue; and
defining a spectral signature of the biological tissue using spectral information of the hyperspectral image;
wherein classifying the biological tissue of the subject as normal or abnormal is further based at least in part on a comparison between the spectral signature of the biological tissue and a reference spectral signature.
Mahlein evidences the obvious nature of acquiring a hyperspectral image of the biological tissue (page 2 Background “hyperspectral cameras enable the detection of spectral and spatial information of objects of interest. Hyperspectral imaging is expected to improve disease detection through a better examination of host-pathogen interactions ... hyperspectral imaging enables the pixel-wise attribution of spectral signatures suitable for the assessment of modifications on a small scale, typical for early stages of plant diseases. Significant changes in spectral signature of host tissue may be detected not only for the tiny spots of primary symptoms and during further disease stages, but also for localized effects in pre-symptomatic stages and different effects on plant tissue”, page 10 Technical setup hyperspectral image acquisition “Using the software SpectralCube (Spectral Imaging Ltd., Oulu, Finland) the angle of the mirror scanner as well as the spectral and spatial resolution were adapted to the object. Images on leaf level were taken with spectral binning 4 and spatial binning 1. Frame rate and exposure time were adjusted to binning and object”); and
defining a spectral signature of the biological tissue using spectral information of the hyperspectral image (Fig. 4, Fig. 5, page 3 Spectral signatures of characteristic regions of a matures symptom, page 11 (SAM) classification and Disease-specific spectral signatures section(s));
wherein classifying the biological tissue of the subject as normal or abnormal is further based at least in part on a comparison between the spectral signature of the biological tissue and a reference spectral signature (page 6 Discussion “Hyperspectral imaging proved to be highly suitable for the detection, identification and quantification of fungal diseases on the leaf level. Each disease influences the spectral reflectance of sugar beet tissue in a specific way resulting in disease-specific spectral signatures”, page 11 column 2 “SAM calculates the spectral similarity of spectra and reference spectra using the spectral angle between the two spectra in an n-dimensional space dependent on the number of spectral bands”, Fig. 5A vs B-D).  Mahlein further suggests the manner in which spectral information from one or more hyperspectral images may serve to more accurately detect/classify normal/healthy vs. abnormal/diseased tissue in a manner sensitive to disease severity/progression (page 6 Discussion).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Zee to further comprise acquiring a hyperspectral image of the biological tissue and defining a spectral signature of the biological tissue using spectral information of the hyperspectral image such that classifying the biological tissue of the subject as normal or abnormal is further based at least in part on a comparison between the spectral signature of the biological tissue and a reference spectral signature as taught/suggested by Mahlein, the motivation as similarly suggested therein that such a classification based on a reference spectral signature comparison serves to enable a more accurate classification sensitive to changes over the course of disease progression/severity.

Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.  Xie page 4 Section 2.7.1 may also serve in evidencing the obvious nature of the limitations of claim(s) 2/7, as a dimensionality reduction may serve to eliminate least significant variables/features thereby reducing an associated model complexity.  Katz et al. (US 2018/0078134) and Peyman (US 2022/0240779), may alternatively serve in teaching/suggesting limitations of claims 12-13.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669